Citation Nr: 0615117	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  03-37 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for 
osteochondritis, right knee, currently evaluated as 20 
percent disabling.

2.  Entitlement to annual clothing allowance. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1974 to 
February 1979.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from  April 2003 rating decisions by 
the Nashville, Tennessee Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claims for an increased evaluation for 
osteochondritis, right knee, currently evaluated as 20 
percent disabling and an annual clothing allowance.

The issue of entitlement to an annual clothing allowance is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center 
("AMC"), in Washington, DC.


FINDING OF FACT

Service-connected osteochondritis dissecans, right knee is 
characterized by slight symptoms of subluxation and lateral 
instability; and degenerative joint disease resulting in pain 
and crepitus with flexion 115 degrees and minus 5 degrees 
extension, and distention of the suprapatellar bursa.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for osteochondritis dissecans, right knee, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2005).

2.  The criteria for a separate evaluation of 10 percent for 
recurrent subluxation or lateral instability of the right 
knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 
5257 (2005).
REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA must apprise the claimant of the evidence needed to 
substantiate the claims for benefits, and further allocate 
the responsibility for obtaining such evidence.  
Additionally, VA must advise the claimant to submit any 
evidence that pertains to the claims.  The law further 
provides that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (2002).

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction ("AOJ") decision on a claim for VA 
benefits.

The veteran's claim for an increased right knee disability 
rating was received in January 2003.  A February 2003 letter 
fully provided notice of elements of the evidence required to 
substantiate a claim for an increased evaluation and whose 
responsibility it was to obtain such evidence.  The rating 
decision on appeal and  the October 2003 Statement of the 
Case ("SOC") provided the veteran with specific information 
as to why the 20 percent evaluation was being assigned and of 
the evidence lacking to allow for a higher evaluation.  
Furthermore, the October 2003 SOC supplied the veteran with 
the complete text of 38 C.F.R. § 3.159(b)(1), concerning the 
need for the veteran to provide any evidence pertaining to 
the claim.

In concluding that the notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter to the veteran.  However, what 
the law seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the law have been satisfied.  Here, the 
Board finds that, because each of the four content 
requirements of proper notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c) (2002).  In particular, VA requested 
that the veteran either submit his available private medical 
records or authorize VA to obtain those records.  The veteran 
indicated that he had been treated at the Memphis, Tennessee 
VA Medical Center ("VAMC") and treatment records were 
requested, received and reviewed from February 2001 to June 
2002.  
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  A VA examination 
("VAE") was provided to the veteran in February 2003.

The Board finds that VA has done everything reasonably 
possible to assist the veteran, the veteran has not 
identified any further evidence to support his claim, and the 
record is ready for appellate review.


Merits of the Claim

The veteran contends that the current 20 percent evaluation 
for his osteochondritis dissecans, right knee, does not 
accurately reflect the severity of that disability.  Because 
the evidence indicates that the veteran has both 
osteochondritis dissecans, rated as degenerative arthritis, 
and slight recurrent subluxation or lateral instability of 
the right knee, the Board will deny a disability rating 
greater than 20 percent for osteochondritis, but grant a 
separate 10 percent rating for instability.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2005).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
veteran.  38 U.S.C. § 5107(b) (West 2002).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment, which consists of records generated in proximity 
to and since the claim on appeal.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10 
(2005).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45.  An 
evaluation may be based on either actual limitation of motion 
or the functional equivalent of limitation of motion due to 
less or more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 38 
C.F.R. §§ 4.40, 4.45 (2005); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Degenerative arthritis established by x-ray findings is 
evaluated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003 
(2005).  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  A 10 percent evaluation 
based on x-ray evidence may not be combined with ratings 
based on limitation of motion.  Traumatic arthritis is 
evaluated using the criteria for evaluating degenerative 
arthritis.  38 C.F.R. § 4.71a, DC 5010 (2005).

The record indicates that the veteran was granted service 
connection for right knee osteochondritis dissecans in 
February 1979 and evaluated as 10 percent disabled under 38 
C.F.R. § 4.71a, Diagnostic Code 5257 for slight recurrent 
subluxation or lateral instability of the knee.  Following a 
claim for increase, in a rating decision issued March 2002, 
the RO assigned a 10 percent evaluation under Diagnostic Code 
5261 Limitation of extension of the leg to 10 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  

The veteran again sought an increased disability rating in 
January 2003.  During a February 2003 VA Examination ("VA 
Exam"), the veteran reported severe pain approximately once 
a month lasting a day or two.  He describes the pain as worse 
during periods of cold or cloudy weather and that he can only 
walk approximately a block before his knee starts bothering 
him.  He reported symptoms of painful motion, swelling, and 
incidents of his knee "giving way" approximately once a 
week.  The examining physician noted rather significant 
swelling and enlargement of the knee with significant 
generalized tenderness to palpation on the knee.  Flexion was 
recorded as 115 degrees, and extension was recorded as 
negative 5 degrees.  The examining physician noted pain and 
crepitus with movement.  The veteran could complete only a 
partial squat and arise again with knee pain.  The ligaments 
were noted as stable and x-rays confirmed the presence of 
multiple loose bodies, distention of the suprapatellar bursa 
and degenerative changes.

The examiner confirmed osteochondritis desicanns of the right 
knee with pain and limitation of motion.  X-ray evidence 
confirmed degenerative changes.

Based on the February 2003 VA exam, an April 2003 rating 
decision increased the veteran's evaluation from 10 percent 
to 20 percent effective January 2003 under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010 and 5261 for limitation of motion of 
extension, based upon radiographic evidence of degenerative 
joint disease.  

Higher evaluations are only available under Diagnostic Code 
5257 (Impairment of the Knee) when there is evidence of 
severe recurrent subluxation or lateral instability, under 
Diagnostic Code 5260 (Leg, Limitation of Flexion) when there 
is flexion limited to 15 degrees or under Diagnostic Code 
5261 (Leg, Limitation of Extension) when there is extension 
limited to 20 degrees.  

The veteran has continued to report recurrent subluxation and 
lateral instability.  His report was noted during the 
February 2003 VA medical examination, and radiographic and 
clinical evidence of record does not contradict his account.  
Thus, because the veteran has such continued knee 
instability, a separate 10 percent rating will be granted 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The medical 
evidence of record does not support a higher evaluation under 
any of the other  cited provisions.  Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994).

VA's schedular rating criteria apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  38 C.F.R. § 3.321(b)(1) 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

The veteran has not asserted, nor does the evidence suggest, 
that the regular schedular criteria are inadequate to 
evaluate his right knee disability.  While he clearly 
complains of recurrent pain, the veteran has not identified 
any specific disability factors which are not encompassed in 
the schedular rating criteria for knee disability.  The Board 
has considered whether the evidence discloses right knee 
disability factors which may be considered to be exceptional 
or unusual in light of the VA Rating Schedule, but finds no 
such evidence.  The veteran's complaints of pain are 
encompassed in the schedular criteria.  The evidence is 
unfavorable to a finding of exceptional left knee limitation 
beyond that contemplated by the schedular rating criteria.  
In the absence of a claim for an extraschedular evaluation, 
and in the absence of evidence of exceptional or unusual 
disability factors, a remand for consideration of an 
extraschedular evaluation for a service-connected right knee 
disability is not required.  See 38 C.F.R. § 3.321(b)(1); 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996).


ORDER

An evaluation in excess of 20 percent for osteochondritis 
dissecans, right knee is denied.

An evaluation of 10 percent for recurrent subluxation or 
lateral instability of the right knee is granted, subject to 
the statutes and regulations governing the payment of 
monetary awards.


REMAND

The veteran filed an Application for Annual Clothing 
Allowance in January 2003 and was subsequently denied by the 
RO in April 2003.  He filed a timely Notice of Disagreement 
in May 2003.  A Statement of the Case ("SOC") has not been 
sent to the veteran regarding this issue.  In Manlincon v. 
West, 12 Vet. App. 238 (1999), the Court indicated that in a 
case in which a veteran expressed disagreement in writing 
with a decision by an agency of original jurisdiction and the 
agency of original jurisdiction failed to issue a SOC, the 
Board should remand the matter for issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

After compliance with all due process 
concerns raised by the evidence of 
record, an SOC should be issued to the 
veteran concerning the claim of 
entitlement to an annual clothing 
allowance.  The veteran should be 
advised of the necessity of filing a 
timely substantive appeal if he wants 
the Board to consider the issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


